.
REASONS FOR ALLOWANCE
 Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
2.  	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Shechtman et al. (US 2013/0254688 A1) in the Abstract and Figs. 1-2 discloses the image includes contents that have a visible feature therein at a first location. A first input is received that includes a user movement of at least the visible feature from the first location. During the user movement, the first location is synthesized with content from where the visible feature is currently located. A second input is received that specifies an end of the user movement at a second location. A source area in the image is identified. The method further includes identifying additional contents within the source area. The additional contents are identified using a patch-based optimization algorithm on the image. The method further includes updating the image to have the additional contents at least in the first location.
 	However, claims 1-14 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1 and 13:  
 	“extracting a plurality of object regions from the image by performing segmentation processing on a region including the recognized contact region in the image in response to the pinch-in operation; determining one of the extracted object regions as a determined object region, the one of the extracted object regions being occupied by an object including at least a portion of the recognized contact region on the image”. See Fig. 6 and ¶0058-¶0060 of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692